Per Curiam. Roderick Leshun Rankin was convicted of three counts of capital murder on February 9, 1996. He filed a notice of appeal, and presented to this Court a seven-volume transcript of the record on August 30, 1996. On October 10, 1996, we granted a motion by his counsel, Gene E. McKissic, to extend the deadline for submission of Mr. Rankin’s brief until December -8, 1996. On December 10, 1996, we granted a second motion for extension until February 6, 1997. On February 5, 1997, we granted a “final extension” and set the final deadline for filing the brief at February 20, 1997. On February 20, 1997, Mr. McKissic filed a motion to supplement the record and for an additional extension of time for filing the brief. In the motion Mr. McKissic stated, “That after full review of the transcript it was discovered that certain proceedings had been omitted from the record by the Court Reporter.” No reason was given as to why the transcript had not been “reviewed” previously.  Mr. Rankin’s brief was tendered to this Court on March 3, 1997. The State has not responded to the motion to supplement the record and extend the time for filing Mr. Rankin’s brief. We grant Mr. Rankin’s motion to supplement the record and for extension of time so that the appeal may proceed.  Mr. McKissic is ordered to appear before this Court on April 7, 1997, to show cause why he should not be held in contempt for failure to file the brief in a timely manner.